      Case 3:14-cr-00215-B Document 96 Filed 03/10/21                  Page 1 of 7 PageID 331



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 UNITED STATES OF AMERICA,                          §
                                                    §
       Plaintiff,                                   §
                                                    §
 v.                                                 §     CRIMINAL NO. 3:14-CR-0215-B-1
                                                    §
 MARCUS FULBRIGHT,                                  §
                                                    §
       Defendant.                                   §

                           MEMORANDUM OPINION AND ORDER

         Before the Court is Defendant Marcus Fulbright’s Motion for Compassionate Release under

[18 U.S.C. §] 3582(c)(1)(A)(i) (Doc. 95). For the reasons that follow, the motion is DENIED

WITHOUT PREJUDICE.

                                                    I.

                                          BACKGROUND

         On November 3, 2016, the Court sentenced Fulbright to 384 months of imprisonment and

five years of supervised release after he pleaded guilty to one count of using, carrying, or brandishing

a firearm during and in relation to a crime of violence under 18 U.S.C. § 924(c)(1)(A)(ii), and one

count of using, carrying, brandishing, or discharging a firearm during and in relation to a crime of

violence under 18 U.S.C. § 924(c)(1)(C)(i). Doc. 74, J., 1–3. Fulbright is currently twenty-nine years

old and is confined at Thomson United States Penitentiary (USP) with a statutory release date of

February 1, 2042.1 As of March 9, 2021, Thomson USP has ten active cases and 524 recovered cases


         1
         The Bureau of Prisons (BOP)’s inmate locator is available at https://www.bop.gov/inmateloc/ (last
accessed March 9, 2021).

                                                   -1-
     Case 3:14-cr-00215-B Document 96 Filed 03/10/21                 Page 2 of 7 PageID 332



of COVID-19 among its inmates.2 Fulbright filed a motion for compassionate release (Doc. 95) on

January 13, 2021. The Court reviews Fulbright’s motion below.

                                                  II.

                                       LEGAL STANDARD

        A district court lacks inherent authority to modify a defendant’s sentence after it has been

imposed. See 18 U.S.C. § 3582(c). But under § 3582(c)(1)(A), as amended by the First Step Act of

2018, “[a] court, on a motion by the BOP or by the defendant after exhausting all BOP remedies,

may reduce or modify a term of imprisonment, probation, or supervised release after considering the

factors of 18 U.S.C. § 3553(a), if ‘extraordinary and compelling reasons warrant such a reduction.’”

United States v. Chambliss, 948 F.3d 691, 692–93 (5th Cir. 2020) (footnote omitted) (quoting

§ 3582(c)(1)(A)(i)). The Court’s decision must also be “consistent with applicable policy statements

issued by the Sentencing Commission.” § 3582(c)(1)(A).

                                                 III.

                                            ANALYSIS

        As explained below, Fulbright’s request for compassionate release fails because he has neither

exhausted his administrative remedies nor demonstrated extraordinary and compelling reasons

warranting his release.

A.      Fulbright Has Not Demonstrated Proof of Exhaustion.

        The Court denies Fulbright’s request for compassionate release because he has not proven

that he satisfied the exhaustion requirement. Section 3582(c)(1)(A) allows a defendant to bring a


        2
         The BOP’s COVID-19 statistics are available at https://www.bop.gov/coronavirus/ (last accessed
March 9, 2021).

                                                 -2-
     Case 3:14-cr-00215-B Document 96 Filed 03/10/21                    Page 3 of 7 PageID 333



motion for compassionate release “after the defendant has fully exhausted all administrative rights

to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days

from the receipt of such a request by the warden of the defendant’s facility, whichever is earlier . . . .”

§ 3582(c)(1)(A).3

        Fulbright claims that he “file[d] for a compassionate release to the warden [on] October 13,

2020” but “never [received] a [r]esponse.” Doc. 95, Def.’s Mot., 8. However, Fulbright provides no

evidence of his request to the warden or the warden’s receipt of said request. See generally id. Without

evidence that Fulbright complied with the exhaustion requirement, the Court finds that this

requirement is not satisfied, and Fulbright’s request for compassionate release fails. E.g., United States

v. Broadus, 2020 WL 4784686, at *2 (N.D. Tex. Aug. 18, 2020).

B.      Fulbright Has Not Shown Extraordinary and Compelling Reasons for Compassionate Release.

        Regardless of whether Fulbright exhausted his administrative remedies, he has not shown

“extraordinary and compelling reasons” justifying compassionate release. See § 3582(c)(1)(A)(i). The

policy statement applicable here—U.S.S.G. § 1B1.13—“sets forth three circumstances that are

considered ‘extraordinary and compelling reasons.’” United States v. Muniz, —F. Supp. 3d—, 2020

WL 1540325, at *1 (S.D. Tex. 2020) (citing § 1B1.13(1)(A) cmt. n.1). These include the

defendant’s medical condition, age, and family circumstances. See § 1B1.13(1)(A) cmt. n.1.4 In

        3
           The Court clarified its interpretation of the thirty-day prong of the exhaustion requirement in
United States v. Ezukanma, 2020 WL 4569067, at *2–5 (N.D. Tex. Aug. 7, 2020). In sum, based on the plain
text of § 3582(c)(1)(A), the Court concluded that to comply with the statute’s exhaustion requirement, a
defendant may show that thirty days have passed since the warden’s receipt of his compassionate-release
request—irrespective of a denial. See id. at *5.
        4
         The policy statement also provides a catch-all provision for the existence of “an extraordinary and
compelling reason other than, or in combination with” the three circumstances set forth above, “[a]s
determined by the Director of the [BOP].” § 1B1.13 cmt. n.1(D). Additionally, to qualify for a sentence

                                                    -3-
    Case 3:14-cr-00215-B Document 96 Filed 03/10/21                     Page 4 of 7 PageID 334



particular, extraordinary and compelling circumstances may exist if the defendant “suffer[s] from a

serious physical or medical condition . . . that substantially diminishes [his] ability . . . to provide

self-care within the environment of a correctional facility and from which he . . . is not expected to

recover.” Id.

        Since the enactment of the First Step Act, district courts in the Fifth Circuit have held that

§ 1B1.13 is not binding. See United States v. Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11 (N.D.

Tex. Apr. 23, 2020); United States v. Gonzales, 2019 WL 5102742, at *2–3 (W.D. Tex. Oct. 10,

2019).5 These courts “consider[] the terms of U.S.S.G. § 1B1.13 while exercising [their] discretion

to determine whether the defendant presents an extraordinary and compelling reason for

compassionate release.” United States v. Heitman, 2020 WL 3163188, at *3 (N.D. Tex. June 12,

2020) (citing Lee, 2020 U.S. Dist. LEXIS 101815, at *10–11).

        The Court does the same here. Fulbright asserts that compassionate release is warranted due

to his previous contraction of COVID-19, as well as “the poor management of the COVID-19

pandemic[] and the conditions of confinement at [Thomson USP.]” Doc. 95, Def.’s Mot., 3.

Fulbright does not provide evidence of these conditions or of any medical conditions from which he

may suffer. Instead, he describes the symptoms of his previous COVID-19 infection and describes

the conditions of confinement at Thomson USP as inadequate. Id. at 4–6. He argues that “[t]he fact

that [he] ha[s] been infected with COVID-19 . . . combined with the real threat of re-infection due

to the conditions of confinement at [Thomson USP] that make self-care against the virus impossible,



reduction, the defendant must not pose a danger to the community. § 1B1.13(2).
        5
         Additionally, the Fifth Circuit recently noted that the commentary of § 1B1.13 is “not dispositive”
but “guid[ing].” United States v. Rivas, —F. App’x—, 2020 WL 6437288, at *2 (5th Cir. 2020) (per curiam).

                                                    -4-
     Case 3:14-cr-00215-B Document 96 Filed 03/10/21                Page 5 of 7 PageID 335



unequivocally qualifies as an unforeseen and ‘extraordinary and compelling’ reason warranting

compassionate release[.]” Id. at 6.

        The Court disagrees. While the Court recognizes the unprecedented nature of COVID-19

and the outbreak of the virus in federal prisons across the country, generalized concerns about the

spread of COVID-19 within Thomson USP do not give rise to extraordinary and compelling reasons

for release. “[T]he Court must consider every prisoner individually and should be cautious about

making blanket pronouncements” about, for example, the propriety of incarceration for all inmates

at Thomson USP, even those who have previously contracted COVID-19. United States v. Delgado,

2020 WL 2542624, at *3 (N.D. Tex. May 19, 2020); see United States v. Vargas, 2020 WL 4530429,

at *3 (N.D. Tex. Aug. 6, 2020). Therefore, the Court considers these circumstances as they

specifically concern Fulbright. And Fulbright has not shown that he is physically unstable or that

Thomson USP is unable to provide him with adequate care. On the contrary, Fulbright appears to

be a healthy, young individual with no preexisting conditions, who has fully recovered from his prior

COVID-19 infection. Therefore, the Court does not find that Fulbright’s ability to provide self-care

within Thomson USP is “substantially diminish[ed],” or that other extraordinary and compelling

reasons warrant his release. See § 1B1.13(1)(A) cmt. n.1. Because Fulbright fails to demonstrate

extraordinary and compelling reasons for release, the Court DENIES his motion for compassionate

release WITHOUT PREJUDICE.

C.      Consideration of the 18 U.S.C. § 3553(a) Factors Suggests that Compassionate Release Is Not
        Warranted.

        The Court also notes that before granting compassionate release under § 3582(c)(1)(A), the

Court must consider the sentencing factors of § 3553. § 3582(c)(1)(A). Due to Fulbright’s failure


                                                -5-
   Case 3:14-cr-00215-B Document 96 Filed 03/10/21                   Page 6 of 7 PageID 336



to exhaust his administrative remedies and show extraordinary and compelling reasons for release,

the Court need not conduct a full § 3553 analysis today. Nonetheless, the Court emphasizes that

§ 3553 requires the Court to consider whether a sentence “reflect[s] the seriousness of the offense,”

“promote[s] respect for the law,” and “provide[s] just punishment for the offense[.]”

§ 3553(a)(2)(A). In Fulbright’s case, the Court found 384 months of imprisonment appropriate to

serve these goals. See Doc. 74, J., 2. With a statutory release date of February 1, 2042, approximately

251 months—or sixty-five percent—of Fulbright’s sentence remain to be served. Under these

circumstances, the Court is reluctant to conclude that the § 3553 factors support compassionate

release. See United States v. Thompson, 984 F.3d 431, 434 (5th Cir. 2021) (noting that compassionate

release is generally granted only “for defendants who had already served the lion’s share of their

sentences”). Thus, while the Court declines to foreclose compassionate release for Fulbright based

on § 3553, the Court advises Fulbright that § 3553 could present an obstacle with respect to future

compassionate-release requests.

                                                 IV.

                                          CONCLUSION

       Fulbright’s request for compassionate release fails because he has not proven exhaustion of

his administrative remedies or demonstrated extraordinary and compelling reasons for compassionate

release. For those reasons, the Court DENIES Fulbright’s motion (Doc. 95) WITHOUT

PREJUDICE.

       By denying Fulbright’s motion without prejudice, the Court permits Fulbright to file a

subsequent motion for compassionate release in the event he can (1) satisfy the exhaustion

requirement, (2) provide evidence supporting a finding of extraordinary and compelling reasons, and

                                                 -6-
   Case 3:14-cr-00215-B Document 96 Filed 03/10/21           Page 7 of 7 PageID 337



(3) show that the § 3553(a) factors support his release.



       SO ORDERED.

       SIGNED: March 10, 2021.



                                             _________________________________
                                             JANE J. BOYLE
                                             UNITED STATES DISTRICT JUDGE




                                                -7-
